Exhibit 10.1

LKQ CORPORATION

 

STOCK OPTION AND COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

1.                                       Statement of Purpose.  The purpose of
this Stock Option Plan (the “Plan”) is to benefit LKQ Corporation (the
“Company”) and its subsidiaries by offering its non-employee directors a
favorable opportunity to become holders of stock in the Company over a period of
years, thereby giving them a stake in the growth and prosperity of the Company
and encouraging the continuance of their services with the Company.

 

2.                                       Administration.  The Plan shall be
administered by the board of directors of the Company (the “Board of
Directors”), whose interpretation of the terms and provisions of the Plan and
whose determination of matters pertaining to options granted under the Plan
shall be final and conclusive.

 

3.                                       Eligibility.  Only current directors of
the Company who are not officers or employees of the Company shall be entitled
to receive options or compensation under the Plan (each such individual
receiving options granted or compensation paid under the Plan is referred to
herein as a “Director” and each person entitled to exercise an option granted
under the Plan is referred to herein as an “Optionee”).

 

4.                                       Granting of Options; Annual
Compensation.

 

(a)(i)                       A one-time option, under which a total of 30,000
shares of common stock of the Company, $.01 par value (the “Common Stock”), may
be purchased from the Company, shall be automatically granted to each existing
Director upon the consummation of the initial public offering of the Common
Stock at an option price equal to the initial public offering price for the
Common Stock, provided such Director is eligible at that time under the terms of
Paragraph 3 of this Plan.

 

(ii)                                  After the initial public offering of the
Common Stock, a one-time option, under which a total of 30,000 shares of the
Common Stock may be purchased from the Company, shall be automatically granted
to each Director upon his or her initial election or appointment as a Director,
provided such Director is eligible at that time under the terms of Paragraph 3
hereof.

 

(iii)                               An additional option under which 10,000
shares of Common Stock may be purchased from the Company shall be granted to
each Director each year, on the anniversary of the granting of the initial
option to such Director described in Paragraph 4(a)(i) or (ii) hereof, as the
case may be (the “Anniversary Date”), provided such Director continues to be
eligible at that time under the terms of Paragraph 3 of this Plan.

 

(iv)                              Each Director shall receive annual
compensation of $60,000 payable in cash in equal quarterly installments of
$15,000 on the last day of each quarter (December 31, March 31, June 30 and
September 30) with the first such quarterly payment beginning on the last day of
the quarter in which consummation of the Company’s initial public offering of
its

 

1

--------------------------------------------------------------------------------


 

Common Stock occurs.  At the election of such Director, such quarterly payment
may be in the form of the number of shares of the Common Stock (rounding up to
the nearest whole share) equivalent in value to $15,000 as described below,
provided such Director continues to be eligible at the time of such payment
under the terms of Paragraph 3 of this Plan.  In addition, each Director who
serves as a member of the Audit Committee, Compensation Committee or
Governance/Nominating Committee of the Board of Directors shall receive annual
compensation of $6,000 for each committee on which such Director serves payable
in cash in equal quarterly installments of $1,500 on the last day of each
quarter (December 31, March 31, June 30 and September 30), with the first such
quarterly payment beginning on the last day of the quarter in which consummation
of the Company’s initial public offering of its Common Stock occurs.  At the
election of such Director, such quarterly payment may be in the form of the
number of shares of the Common Stock (rounding up to the nearest whole share)
equivalent in value to $1,500, as described below, provided such Director
continues to be eligible at the time of such payment under the terms of
Paragraph 3 of this Plan and continues to serve as a member of the Audit
Committee, Compensation Committee or Governance/Nominating Committee of the
Board of Directors.  If such Director elects to receive the Common Stock in lieu
of the cash payment as described in this Paragraph 4(a)(iv), the per share value
of Common Stock shall equal the fair market value on the respective payment date
(or, if the payment date is not a trading date, on the first trading date
immediately preceding the payment date), which shall be the average of the
highest and lowest sales prices of the Common Stock reported on the Nasdaq
National Market (or on the principal national stock exchange on which it is
listed or quotation service on which it is listed) (as reported in The Wall
Street Journal) on the respective payment date.  Such election must be made
prior to the start of the calendar year in which the compensation described in
this Paragraph 4(a)(iv) is to be paid; provided, however, that with respect to
the calendar year in which the Company’s initial public offering takes place,
such election must be made prior to the consummation of the Company’s initial
public offering.

 

The aggregate number of shares which shall be available to be so optioned or
otherwise issued under the Plan shall be 500,000 shares.  Such number of shares,
and the number of shares subject to options outstanding under the Plan, shall be
subject in all cases to adjustment as provided in Paragraph 10 hereof.  Options
granted under the Plan are intended not be treated as incentive stock options as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(b)                                 No options shall be granted under the Plan
subsequent to the tenth anniversary of the adoption of the Plan.  In the event
that an option expires or is terminated or cancelled unexercised as to any
shares, such released shares may again be optioned (including a grant in
substitution for a cancelled option).  Shares subject to options may be made
available from unissued or reacquired shares of Common Stock.

 

(c)                                  Nothing contained in the Plan or in any
option granted pursuant thereto shall confer upon any Director any right to
continue serving as a director of the Company or interfere in any way with the
right of the Board of Directors or stockholders of the Company to remove such
Director pursuant to the certificate of incorporation or bylaws of the Company
or pursuant to applicable law.

 

2

--------------------------------------------------------------------------------


 

5.                                       Option Price.  Except with respect to
those options granted under the terms of Paragraph 4(a)(i) hereof and subject to
the adjustment in Paragraph 10 hereof, the option price for all options granted
under this Plan shall be the fair market value of the shares of Common Stock
subject to the option on the date of the grant of such option.  For purposes of
this Paragraph 5, “fair market value” shall be the average of the highest and
lowest sales prices of the Common Stock reported on the Nasdaq National Market
(or on the principal national stock exchange on which it is listed or quotation
service on which it is listed) (as reported in The Wall Street Journal) on the
date the option is granted (or, if the date of grant is not a trading date, on
the first trading date immediately preceding the date of grant).  In the event
that the Common Stock is not listed or quoted on the Nasdaq National Market or
any other national stock exchange, the fair market value of the shares of Common
Stock for all purposes of this Plan shall be reasonably determined by the Board
of Directors.

 

6.                                       Duration of Options and Increments. 
Subject to the provisions of Paragraph 8 hereof, each option shall be for a term
of ten years.  Each option shall become exercisable with respect to all of the
shares subject to the option six months after the date of its grant.

 

7.                                       Exercise of Option.

 

(a)                                  An option may be exercised by giving
written notice to the Secretary of the Company, specifying the number of shares
to be purchased.  The option price for the number of shares of Common Stock for
which the option is exercised shall become immediately due and payable;
provided, however, that in lieu of cash an Optionee may, with the approval of
the Board of Directors, exercise his or her option by (i) delivering a
promissory note in accordance with the terms of the Plan and in a form specified
by the Company; (ii) tendering to the Company shares of Common Stock owned by
him or her and with the certificates therefor registered in his or her name,
having a fair market value equal to the cash exercise price of the shares being
purchased; or (iii) delivery of an irrevocable written notice instructing the
Company to deliver the shares of Common Stock being purchased to a broker
selected by the Company, subject to the broker’s written guarantee to deliver
the cash to the Company, in each case equal to the full consideration of the
exercise price of the shares being purchased.  For this purpose, the per share
value of Common Stock shall be the fair market value on the date of exercise
(or, if the date of exercise is not a trading date, on the first trading date
immediately preceding the date of exercise), which shall be the average of the
highest and lowest sales prices of the Common Stock reported on the Nasdaq
National Market (or on the principal national stock exchange on which it is
listed or quotation service on which it is listed) (as reported in The Wall
Street Journal) on such date.

 

(b)                                 If at any time an Optionee is required to
pay an amount required to be withheld under applicable income tax or other laws
in connection with the exercise of an option in order for the Company to obtain
a deduction for federal and state income tax purposes, the Company shall
withhold shares of Common Stock having a value equal to the amount required to
be withheld.  The value of the shares to be withheld or delivered shall be based
on the fair market value of the shares of Common Stock on the date of exercise,
which shall be the average of the highest and lowest sales prices of the Common
Stock reported on the Nasdaq National Market (or on the principal stock exchange
on which it is listed or quotation service on which it is listed) (as reported
in The Wall Street Journal) on the date of exercise.

 

3

--------------------------------------------------------------------------------


 

(c)                                  At the time of any exercise of any option,
the Company may, if the Company shall determine it necessary or desirable for
any reason, require the Optionee (or his or her heirs, legatees, or legal
representative, as the case may be) as a condition upon the exercise thereof, to
deliver to the Company a written representation of present intention to purchase
the shares for investment and not for distribution.  In the event such
representation is required to be delivered, an appropriate legend may be placed
upon each certificate delivered to the Optionee upon his or her exercise of part
or all of the option and a stop order may be placed with the transfer agent for
the Common Stock.  Each option shall also be subject to the requirement that, if
at any time the Company determines, in its discretion, that the listing,
registration or qualification of the shares subject to the option upon any
securities exchange or under any state, federal or foreign law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the issue or purchase of shares thereunder,
the option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

 

8.                                       Cessation of Board Membership -
Exercise Thereafter.  In the event that an Optionee ceases to be a director of
the Company for any reason, such Optionee shall have five years from the date
such Optionee ceased to be a director of the Company to exercise those options
owned by such Optionee which were exercisable as of the date of such cessation,
but in no event shall such options be exercisable after the initial term of such
options as set forth in Paragraph 6 hereof shall have expired.

 

9.                                       Non-Transferability of Options.  No
option shall be transferable by the Optionee otherwise than by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order,
and each option shall be exercisable during an Optionee’s lifetime only by the
Optionee or by the Optionee’s legal representative.

 

10.                                 Adjustment.  The number of shares subject to
the Plan and to options granted under the Plan shall be adjusted as follows: 
(a) in the event that the number of outstanding shares of Common Stock is
changed by any stock dividend, stock split or combination of shares, the number
of shares subject to the Plan and to options granted thereunder shall be
proportionately adjusted; (b) in the event of any merger, consolidation or
reorganization of the Company with any other corporation or legal entity there
shall be substituted, on an equitable basis as determined by the Board of
Directors, for each share of Common Stock then subject to the Plan and for each
share of Common Stock then subject to an option granted under the Plan, the
number and kind of shares of stock or other securities to which the holders of
shares of Common Stock will be entitled pursuant to the transaction; and (c) in
the event of any other relevant change in the capitalization of the Company, the
Board of Directors shall provide for an equitable adjustment in the number of
shares of Common Stock then subject to the Plan and to each share of Common
Stock then subject to an option granted under the Plan.  In the event of any
such adjustment, the option price per share of Common Stock shall be
proportionately adjusted.

 

11.                                 Amendment of the Plan.  The Board of
Directors of the Company or any authorized committee thereof may amend or
discontinue the Plan at any time, provided, however, that the Plan may not be
amended more than once every six months except to comport

 

4

--------------------------------------------------------------------------------


 

with changes in the Code, the Employee Retirement Income Security Act, or the
rules and regulations under each, and provided further, that no such amendment
or discontinuance shall (a) without the consent of the Optionee change or impair
any option previously granted, or (b) without the approval of the holders of a
majority of the shares of Common Stock which vote in person or by proxy at a
duly held stockholders’ meeting, (i) increase the maximum number of shares which
may be purchased by all eligible directors pursuant to the Plan, (ii) change the
purchase price of any option, or (iii) change the option period or increase the
time limitations on the grant of options.

 

12.                                 Effective Date.  The Plan is effective as of
September 10, 2003.

 

5

--------------------------------------------------------------------------------